internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 1-plr-111186-98 date ‘dec legend i o i date1 date2 date3 year1 year2 city zy cc dom p si br 1-plr-11 dollar_figurexxx syyy this responds to your letter submitted on behalf of x and requesting rulings under sec_1033 of the internal_revenue_code facts x owns operates and rents income producing properties and owns operates and invests in manufacturing operations during x's taxable_year ending date1 p condemned and took over x's warehouse facility in city in return for dollar_figurex receipt of the condemnation_award caused x to realize gain of dollar_figurey x elected to recognize dollar_figurez for the year ending date1 but to defer recognition of the remaining realized condemnation_award gain of dollar_figurexx under sec_1033 to maintain the deferral x had to reinvest dollar_figureyy of the proceeds by date2 x purchased replacement_property replacement_property for dollar_figurezz in year1 and dollar_figurexxx in year2 x requested and received an extension of the replacement_period until date3 x is in serious negotiation to purchase property additional replacement_property with a purchase_price in excess of the dollar_figureyyy remaining of the proceeds required to be reinvested to defer the recognition of gain x and its shareholders are concerned about exposure to liability with respect to replacement_property and additional replacement_property therefore x plans to form one or more qualified subchapter_s subsidiaries qsubs or limited_liability companies llcs with x as the sole owner if a favorable letter_ruling is received x will transfer the replacement_property and the additional replacement_property to the qsubs or llcs if one or more llcs are formed x will not elect under sec_301_7701-3 of the procedure and administration regulations to treat the llcs as corporations for federal tax purposes instead the llcs would be disregarded as entities separate from x based upon the facts submitted and the representations made x requests that we tule that the transfer of the replacement_property and the additional replacement_property to an entity either a qsub or an llc disregarded as an entity separate from x for federal tax purposes will not be a taxable_event for federal tax purposes oy cc dom p si br 1-plr-111186-98 law and analysis sec_1033 provides that if property is compulsorily or involuntarily converted as a result of its destruction in whole or in part theft seizure or requisition or condemnation into money and during the period specified in sec_1033 the taxpayer purchases property similar_or_related_in_service_or_use to the converted property then the taxpayer may elect to recognize gain only to the extent that the amount_realized upon the conversion exceeds the cost of the replacement_property sec_1361 provides that a qualified_subchapter_s_subsidiary qsub is a domestic_corporation that is not an ineligible_corporation if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub sec_1361 provides that a corporation that is a qsub is not treated as a separate corporation for federal tax purposes accordingly all assets liabilities and items or income gain loss deduction and credit of the qsub will be treated as assets liabilities and such items as the case may be of the s_corporation sec_301_7701-3 provides that a domestic eligible_entity a business_entity not classified as a corporation under sec_301_7701-2 or with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded its activities are treated in the same manner as those of a division of its owner and its assets will be treated as those of the owner conclusion the receipt of the replacement_property and additional replacement_property by an entity wholly owned by x that is not respected as an entity separate from x for federal tax purposes will be treated as the receipt of real_property directly by x for purposes of qualifying the receipt of the replacement_property and the additional replacement_property for nonrecognition of gain under sec_1033 except as specifically ruled above no opinion is expressed or implied as to the federal tax treatment of the above transactions under any other provision of the code in particular no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes or if x forms a corporate subsidiary whether the corporate subsidiary will be treated as a qsub for federal tax purposes in addition no opinion is expressed concerning whether the transaction discussed above otherwise meets the requirements for nonrecognition of gain treatment under sec_1033 ey cc dom p si br 1-plr-111186-98 this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent coy u- daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures
